Title: To George Washington from Major General Johann Kalb, 10 September 1778
From: Kalb, Johann
To: Washington, George


          
            Camp White plains Septer 10th 1778
          
          In obedience to your Excellency’s orders for the opinion of the Board of M. Gls
            respecting the next Winterquarters.
          It appears to me that they should be taken in the State of New-york, on North River
            either on the left Bank or on both Sides, at the Distance of about 40 Miles from the
            Enemies Lines at kings Bridge, if they keep their present position. for the following
            reasons.
          1st Because ’tis important to Secure Said River and prevent the Enemies of fortifying
            themselves thereon, they would thereby with the assistance of the Tories, cut off, or at
            least render difficult & precarious the communication between the Eastern
            & Southern States, if the American Army was quartered in any other of the United
            States.
          2dly Because it will be required for the Exercising the army, that the Men Should not
            be too much fatigued by frequent Detachments & Strong Picket Guards, which would
            be unavoidable if near the Enemy.
          3dly For the Conveniency of providing feed for the Horses & Provisions for the
            army, in forming Magazins & Stores near the intended Ground, while the Roads are
            yet good and the River open.
          It is also my opinion that for the better Police, order & Discipline of the
            Troops, the army should be quartered as closely as possible, but no Towns being near the
            herelaid down distance, it will be necessary to Hutt again great part of the army,
            Therefore a sufficient Quantity of Timber & Boards ought to be provided without
            loss of Time, that no green wood may be employed, as being unwholsom. providing the
            Hutts with Straw for the Men to Lay on, and to renew it from Time to Time would also
            cont[r]ibute to the health of the Men.
          The Posts of kings ferry & West points ought to be peculiarly Secured against
            the Enemy’s Ships & Even on their out Sides in case of a Landing.
          
            The Baron de Kalb
          
         